1 F.3d 1233
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Milton MCCRAY, Plaintiff-Appellant,v.J. Joseph CURRAN, Jr.;  M. Landis;  Dianne E. Keller;  DavidP. Kennedy, Defendants-Appellees.
No. 93-6603.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 6, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M. J. Garbis, District Judge.  (CA-93-1013-MJG)
Milton McCray, Appellant Pro Se.
D.Md.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Milton McCray appeals from the district court's orders which dismissed his complaint as frivolous under 28 U.S.C.Sec. 1915(d) (1988) and denied his motion to vacate judgment under Fed.  R. Civ. P. 60(b).  Our review of the record and the district court's opinions discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McCray v. Curran, No. CA-93-1013-MJG (D. Md. Apr. 14, 1993 and May 17, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED